Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a display including the feature of “a plurality of diffraction gratings configured to emit directional light beams representing a color static multiview image, each diffraction grating being configured to provide from a portion of a guided light beam of the guided light beam plurality a directional light beam having, a color, an intensity and a principal angular direction corresponding to a color view pixel of the color static multiview image”, classified in G02B 6/0068.
II. Claims 12-16, drawn to a static Multiview display including the feature of “a plate light guide; a multicolor light source configured to provide a plurality of guided light beams comprising a selectable color and having different radial directions from one another within the plate light guide; and an array of multiview pixels configured to provide a plurality of different views of a color static multiview image,”, classified in G02B 27/4205.
III. Claims 17-20, drawn to a method including the feature of “wherein the intensity and principal angular direction of the emitted directional light beam are controlled by a grating characteristic of the diffraction grating that is based on a location of the diffraction grating relative to the common origin point, and wherein a color of the directional light beam is determined by the selectable color.”, classified in G02B 5/18.

The inventions are independent or distinct, each from the other because:
Inventions are disclosed above in Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination the teaches the feature of “a plurality of diffraction gratings configured to emit directional light beams representing a color static multiview image, each diffraction grating being configured to provide from a portion of a guided light beam of the guided light beam plurality a directional light beam having, a color, an intensity and a principal angular direction corresponding to a color view pixel of the color static multiview image”, as recited n claims 1-11 of Group I has separate utility such as the feature of “a plate light guide; a multicolor light source configured to provide a plurality of guided light beams comprising a selectable color and having different radial directions from one another within the plate light guide; and an array of multiview pixels configured to provide a plurality of different views of a color static multiview image”, as recited in claim 12-16 of Group II.  See MPEP § 806.05(d).
Inventions are disclosed above in Group II and Group III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination the teaches the feature of “a plate light guide; a multicolor light source configured to provide a plurality of guided light beams comprising a selectable color and having different radial directions from one another within the plate light guide; and an array of multiview pixels configured to provide a plurality of different views of a color static multiview image,”, as recited n claims 12-16 of Group II has separate utility such as the feature of “wherein the intensity and principal angular direction of the emitted directional light beam are controlled by a grating characteristic of the diffraction grating that is based on a location of the diffraction grating relative to the common origin point, and wherein a color of the directional light beam is determined by the selectable color”, as recited in claim 17-20 of Group III.  See MPEP § 806.05(d).
Inventions are disclosed above in Group I and Group III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination the teaches the feature of “a plurality of diffraction gratings configured to emit directional light beams representing a color static multiview image, each diffraction grating being configured to provide from a portion of a guided light beam of the guided light beam plurality a directional light beam having, a color, an intensity and a principal angular direction corresponding to a color view pixel of the color static multiview image”, as recited n claims 1-11 of Group I has separate utility such as the feature of “wherein the intensity and principal angular direction of the emitted directional light beam are controlled by a grating characteristic of the diffraction grating that is based on a location of the diffraction grating relative to the common origin point, and wherein a color of the directional light beam is determined by the selectable color”, as recited in claim 17-20 of Group III.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a)    the inventions have acquired a separate status in the art in view of their different classification;
	(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
	(d)    the prior art applicable to one invention would not likely be applicable to another invention;
	(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484